 462DECISIONS OF NATIONAL LABOR RELATIONS BOARDRichard T. Furtney and Naomi P.Furtney,a Co-part-nership d/b/a Mr.F'S Beef and BourbonandDe-troitLocal Joint Executive Board,Hotel andRestaurant Employees and Bartenders InternationalUnion,AFL-CIO. Case 7-CA-10562DECISIONSTATEMENT OF THE CASEFINDINGS OF FACTJuly 16, 1974DECISION AND ORDERBY MEMBERSFANNING, JENKINS AND KENNEDYOn March 15, 1974, Administrative Law JudgeWalter H. Maloney, Jr, issued the attached Decisionin this proceeding. Thereafter, the Respondent filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings,' findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Richard T. Furtney andNaomi P. Furtney, a Co-partnership d/b/a Mr. F'sBeef and Bourbon, Sterling Heights, Michigan, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.'In its exceptions,Respondent contends that the Administrative LawJudge discriminatorily refused to accept Respondent's brief and therebyRespondent was denied due process of law, We note that Respondent hadrequested and had been granted two extensions of time for filing its brief bythe Chief Administrative Law Judge Nevertheless,according to Respondent.itsbrief was not mailed until February 11, 1973. which was the date that itwas due to be received by the Administrative Law Judge See Sec 102 114(b)of the Board'sRules and Regulations Because Respondent's brief was notreceived by the Administrative Law Judge until February 19, 1974, he ruledthat it was not timely filed, in addition,theAdministrative Law JudgerejectedRespondent's brief because Respondent failed to serve the otherparties 'o this proceeding with a copy of Respondent's brief as required bySec 102 42 of the Board's Rules and Regulations We find that the Adminis-trative Law Judge correctly rejected Respondent's brief since the brief wasnot timely filed and since copies of the brief were not served upon the otherparties as required by the Board'sRules and RegulationsWALTER H. MALONEY, JR. Administrative Law Judge Thiscase came on for hearing before me upon an unfair laborpractice complaint issued by the Regional Director of theBoard's Region 7, and amended at the hearing, alleging thatthe Respondent Richard T. Furtney and Naomi Furtney,Co-partners d/b/a Mr. F's Beef and Bourbon (herein calledRespondent or Mr F's), violated Section 8(a)(1), (3), and (5)of the Act.' The complaint specifically alleges that the Re-spondent 2 unlawfully withdrew recognition from a recog-nized bargaining agent at the end of a contract term andunlawfully refuses to negotiate a new contract; that itthreatened employees with more ornerous working condi-tions and made promises of employee benefits if they wouldforsake their support of the bargaining agent; that it unlaw-fully supported efforts to obtain an employee showing ofinterestwhich was filed to accompany the decertificationpetition filed in Case 7-RD-1114, that it discriminatorilytransferred employee Evelyn Erbert to a less desirable posi-tion and disparately applied to her a company rule regard-ing the furnishing of medical releases to return from sickstatus in reprisal for her union activity, and thatRespondent's attorney, Michael C. Kovaleski, unlawfullyinterrogated employees concerning their prospective testi-mony at a forthcoming Board hearing and interfered withthe Section 7 rights of employees by telling them that theydid not have to appear at a Board hearing in response toBoard subpenas. As to the refusal to continue to recognizethe Joint Board and to negotiate a new contract, Respon-dent asserts that it has entertained a reasonably based good-faith doubt of the Union's continued majority status. Re-spondentmaintains that its activities in interrogatingprospective employee witnesses and to discussing their obli-gations respecting Board subpenas were within the boundsof the law. It denies the sponsorship of a decertificationpetition and the other unlawful acts ascribed to it by thecomplaintUpon these contentions the issues herein werejoined.1The principal docket entries in this case are as follows Charge filed onAugust 24, 1973. by Detroit Local Joint Executive Board, Hotel and Restau-rant Employees and Bartenders International Union,AFL-CIO(hereincalled the Union or Joint Board), and amended on October 9, 1973, com-plaint issued on October 30, 1973, Respondent's answer filed November 5,1973, Hearing held in Detroit, Michigan, on December 5, 6, 7, and 14, 1973No briefs were timely filed in this case by any party2 1 find that,at all times material hereto,the Respondent is and has beena partnership which operates a bar and restaurant in Sterling Heights,Michi-gan. a suburb of Detroit During the calendaryear 1972,a representativeperiod,the Respondent derived gross revenues in its business in excess of$500,000 from its restaurant and bar operations and purchased in excess of$71,000 of supplies from various Michigan suppliers including the MichiganLiquor Control Commission Of the aforesaid purchases of supplies,$50,000ormore were received by the Respondent from suppliers directly frompoints and places outside the State of MichiganAccordingly. it is an em-ployer withinthe meaningof Section 2(2), (6), and (7) of the Act The JointBoard,and its constituent members,including Hotel,Motel, and RestaurantEmployees Union Local 705 (herein called Local 705) are, respectively, la-bor organizations within the meaning of Section 2(5) of the Act212 NLRB No. 63 MR F'S BEEF AND BOURBONA The General Counsel's Positrial Motion to StrikeDuring the course of the hearing, the following documen-tary exhibits were proffered by the Respondent and wereformally admitted into evidence-Resp. Exh. 2, medical release of employee Sheila Kir-choff, dated 5/30/72; Resp Exh. 3, medical release of em-ployee Judy Rutherford, dated 8/24/72; Resp. Exh. 4,medical release of employee Steve Kiwicz, dated 12/27/72,Resp Exh 5a thru 5d, medical releases of employees ElainePalazzola (dated 1/5/73, Sharon Bloink (dated 2/25/73),Gloria Lesniak (dated 4/20/73), and Jean Miller (dated7/17/73); Resp. Exh 6a thru 6ag, individual slips signed byvarious employees in January 1973, and submitted to Mich-igan Employment Relations Commission in support of astate decertification petition; Resp Exh. 7, contract of em-ployment between employee Helen Rossi and AttorneyRaymond Glime, Resp. Exh. 8a thru 8at, individual slipssigned by various employees in July 1973, and submitted toNLRB, Region 7, in support of decertification petition (7-RD-I 114); and Resp. Exh 10,medical releaseof employeeMargo Prainito, dated 3/24/73.At the conclusion of the hearing, the General Counsel notedfor the record that the Respondent had not yet compliedwith Section 102.38 because it had not submitted the prof-fered documents for the record in duplicate. After the hear-ing adjourned, Respondent's counsel borrowed the originalexhibits which had been admitted for the purpose of prepar-ing a duplicate set. Leave was not granted to withdraw theoriginal exhibits permanentlyAs yet, the original set ofexhibits which were borrowed have not been returned. Thefolder of original exhibits supplied by the reporter to medoes not contain these exhibits.On February 8, 1974, the General Counsel filed with mea posttrial motion to strike these exhibits from the recordand to strike also from the record all testimony relating tothem. Respondent's attorney submitted a response to themotion, including an affidavit from his secretary to theeffect that, on January 7, 1974, she mailed to Allied CourtReporters a letter enclosing duplicates.3 In a reply responsedated February 25, 1974, the General Counsel states thatthe reporting service did receive one set of duplicates men-tioned in the affidavit of Mr. Kovaleski's secretary but theoriginals of the exhibits have never been returned He re-news his motion to strike.At my request, the General Counsel furnished me a com-plete set of what was mailed to the court reporter by Mr.Kovaleski The General Counsel has not noted any dele-tions or variances between the original exhibits and thexeroxedsetwhichwasultimatelyfurnishedbyRespondent's attorney, and I am unable to find any. Whilethe action of Respondent's counsel in regard to duplicatingand returning only one set of exhibits was improper, it doesnot appear that such actions have prejudiced the prosecu-tion of the complaint. Accordingly, the General Counsel'smotion to strike the above-designated exhibits and related3The letter from Attorney Michael C Kovaleski to Allied Court ReportersstatesPlease find enclosed herewith duplicates of Respondent's Exhibits (men-tioning those above)testimony is hereby denied.463B. The Unfair Labor Practices AllegedMr F's operates a large suburban bar and restaurant inthe outskirts of Detroit. Since a time shortly after the restau-rant opened 10 years ago, Mr. F's has maintained a collec-tive-bargaining relationship with the Detroit Joint Boardand has been party to successive contracts covering the bulkof its workers. The Joint Board is actually composed of fourclosely affiliated local unions which traditionally representemployees in the restaurant industry. Mr. F's employeeswho are chefs, cooks, stewards, and assistants belong toLocal 234, Its employees who are bartenders belong to Lo-cal 562. Its hostesses, waitresses, porters, and busboys-who constitute the bulk of its employees-belong to Local705 ° Negotiations covering all of these employees are con-ducted jointly with Mr. F's through the Joint Board. Themost recent contract was concluded in 1970 and expired onNovember 1, 1973 It is a single document containing provi-sions common to employees who are members of all threelocals The onlydifferenceamong employees covered by thecontract are that wage rates are separately stated for eachof the classifications represented by each local union.Waitress Hellen Rossi has been one of the most activeemployees involved in the dispute which has taken shape atMr. F's in 1971 she mentioned to Thomas Furtney, son ofthe owners and manager of the establishment, that shewanted to eliminate union representation at the restaurant.Furtney's advice to her was to see an attorney. However,Furtney was not so disinterested a bystander as this replymight indicate. Furtney attended a meeting that took placeearly to January 1973, at the premises of the restaurantwhich was attended by both employees and by Union Rep-resentatives Eugene Yarmi and Frank Marie. The purposeof the meeting was to discuss the signing of checkoff author-izations by Respondent's employees. In the presence of 20or 25 employees, Furtney advanced the opinion that "anywho takes money from a woman is either a pimp or apauper." He reiterated these sentiments on the stand at thehearing, indicating that he had acquired this philosophyfrom his father, a coowner of the establishment During thissame month, Rossi and another waitress, Joyce Scalzo, cir-culated petition forms which, when signed, would supportthe filing of a decertification petition. The forms were indi-vidual slips of paper and were prepared for them by theirAttorney Raymond G Glime They requested thatan elec-tion be held to determine the representative status of theJoint Board.5 Rossi, who from time to time purported to actas the union shop steward, called a meeting of employeeslate in January. It took place in the backroom of the restau-rant during off-duty hours. Thomas Furtney was presentduring a portion of this meeting. The general subject of theLocal 880. the fourth member of the Joint Board has no members em-ployed by Mr F's5Rossi testified that Ghme was a personal friend of hers and that she hadmade no fee arrangement with him She testified that he was willing torepresent her without fee Glime testified that, upon the dismissal of the RDpetition. he billed Rossi in due course She came to his office and paid hima fee of $500 for representing her, presenting him with a personal check inthat amount drawn by some other person whose name he does not rememberIcredit Ghme 464DECISIONSOF NATIONALLABOR RELATIONS BOARDmeeting was a discussion of waitresses' complaints aboutinadequate wages and benefits and an exploration of thepossibility of establishing a collective-bargaining arrange-ment directly between Mr F's and a committee of employ-ees, all of which would eliminate the existence of the JointBoard as a bargaining agent. Among the complaints wasone voiced to Furtney by waitress Elaine Palazzola to theeffect that wages were too low. Furtney's response was thathe was not at liberty to discuss a possible raise. Requests fora plan of dental benefits and optometric benefits were madeto Furtney. Waitress Mildred Van Hulle requested that theemployer institute Blue Cross-Blue Shield benefits in placeof the Union's healthinsuranceplan.Waitress Eleanor Lo-packi also complained about the lack of Blue Cross-BlueShield benefits and about the Union's retirement fund. Tothese complaints, Furtney was generally noncommittal. Hedid say that he could not provide employees with BlueCross-Blue Shield benefits because the Union wasstill in atthe restaurant. By contract, the Respondent must provideluncheon-shift waitresses with a noon meal On this occa-sion, Furtney told waitresses Sheila Kirchoff, Mildred Tall-man, and Toni Herman that, if the Union were not in at Mr.F's, they would get a better balanced meal and better hospi-talization benefits.On February 2, 1973, Attorney Glime filed a decertifica-tion petition with the Michigan Employment RelationsCommission. At a conference held at the Commission onFebruary 12, Glime told an attorney named Freeman, whorepresented Mr. F's at the conference, that he was submit-ting 34 cards or slips in support of the petition At that time,the entire unit, including bartenders and others, comprisedapproximately 55 persons. Glime told Freeman that "werepresent the employees." The petition was dismissed by theState Commission because the Commission ascertained thatthe dollar volume of business done by the Respondent wassufficient to place it under the jurisdiction of the NLRB.Glime was further informed that the petition was not timelyfiled, either under Board law or under the Michigan statute.On June 6, 1973, Furtney held a meeting of all waitressesat the restaurant.The meeting took place at 2 p.m. Themeeting was also attended by his father and mother, whovisit the premises only occasionally, and the night maitred'hotel,George Shrake. A number of matters were dis-cussed at this meeting. Several witnesses credibly provideda composite account of this meeting. Furtney told the as-sembled employees that he had received a number of com-plaints from customers concerning the quality of service Healso noted that the restaurant was having difficulty in re-taining busboys because the waitresses were not sharing asufficient amount of their tips with the busboys who assistedthem 6 Furtney also told the assembled employees that hecould not live with theunioncontract and that it would notbe a good thing for anyone if the Union stayed. He statedthat, if the Union remained the bargaining agent for6There existed at Mr F's a custom which arose entirely outside the termsof the collective-bargaining agreement to the effect that each waitress wasexpected(though not required)to leave a specified amount each day at thedesk to be used by Mr F's to supplement the stated hourly rate of busboysIn addition,on busy evenings,waitresses were expected to give busboys adirect donation as part of a tip-sharing practiceRespondent's employees, he would cut the number of tablesassigned to each waitress and would eliminate the assistanceprovided for them by busboys. He also stated that wait-resses would have to stand inspection, they would not re-ceive tips for parties in excess of 10 customers, and he wouldchange the waitresses' hours and assigned table stationswithin the restaurant.? He also said that the luncheon wait-resseswould get nothing but hamburgers for their noonmeal until this union business was settled During this dis-cussion,Furtney indicated that, if the Union ceased to bethe bargaining agent, he would set up vaguely describedboard of arbitrators who would resolve any disputes thatmight arise between the employees and management. Furt-ney also suggested that, without the Union, he would pro-vide the employees with Blue Cross insurance and acost-free program of dental insurance.At the end of the meeting, Mrs Furtney suggested toseveral of the waitresses that, if they didn't like the Union,they should write them a letter downtown to that effect Ina personal conversation with waitress Sheila Kirchoff,Thomas Furtney made reference to the Smidt House, an-otherrestaurantlocated about 2 miles from Mr. F's. He toldher that the employees at the Smidt House had broken withthe Union, and asked why the employees at Mr. F's couldn'talso vote the Union out. A few weeks later, at the time asecond decertification petition was being circulated by Ros-siand Scalzo, Furtney engaged waitress Sharon Bloink inconversation just before the commencement of the noonshift.He asked her if she had signed a petition in supportof decertifying the incumbent union. Bloink said that shehad not done so, whereupon Furtney told her that the girls"had better sign the decertification or else " Later in theshift,Bloink went to Rossi, asked to see a decertificationauthorization slip, and, after reading it, signed it.8Sometime in July, Rossi obtained new decertificationslips from Glime and began to solicit signatures throughoutthe restaurant She was assisted in this effort by Scalzo.Indeed, it was Scalzo who obtained the bulk of the signa-tures, inasmuch as Rossi was on vacation during a part ofthis time. Between the two of them, they collected 36 decer-tification authorization cards or slips On August 9, Glime,on behalf of Rossi, filed with the Regional Office a decertifi-cation petition (Case 7-RD-1114) At this time, Mr. F's hadbetween 60 and 65 employees 9t In his testimony, Furtney testified that he might have said that, if theUnion stayed he would eliminate tips on checks for banquets and parties of10 or more customers He denied that his other statements relative to reduc-ing the number of tables assigned to waitresses and eliminating busboys hadno connection with any union consideration Furtney was a most unimpres-sive witness, whose testimony was in part self-contradictory, and I discredithis denial8This conversation between Bloink and Furtney is uncontradicted in therecord9 The slips in question supported a decertification petition but did notpurport to authorize any alternative bargaining agent to speak on behalf ofthe signer At no time did Glime ever seek to bargain on behalf of any ofhis clientsWhile the introduction of these cards was contested at the hearing,at no time did the General Counsel or the Charging Party contend that anyof the signers were not employees in the overall bargaining unit, or disputethe assertion that the overall unit contained 60-65 employees The bulk ofthe petition signers were waitresses and were thus members(or at least wererepresented by) Local 705 Some kitchen employees and busboys wereamong the signersThe recordis somewhat unclear as to what percentage ofMr F's employees were then waitresses and others within the jurisdiction of MR. F'S BEEF AND BOURBONIn the middle of June, employee Evelyn Erbert becameinvolved in a dispute with Furtney. Mrs. Erbert is one of thesenior waitresses in point of service at the Respondent'sestablishment. On two occasions, Erbert phoned to informthe restaurant management that she could not arrive forwork as scheduled because of stalling or breakdown of herautomobile. Furtney became angry on the second occasionbecause Erbert refused either to come to work as soon as thecar trouble could be taken care of or to accept a ride to workwhich he proffered As a result of this incident, she wastransferred from her regular location in front of the restau-rant to a location in the backroom where her opportunityfor earning tips was materially reduced She testified thatthe difference in tips could amount to as much as $50 or $55per month. At this same time, Erbert was absent I day withdiarrheaWhen she returned, Furtney refused to permit herto return to work without presenting a doctor's release Sheleft work, went to her physician's office, and obtained a slipWhen she presented the slip the following day, Furtneyrefused to accept it, saying that it was not an actual releasefrom the doctor in proper form. Erbert went to her doctor'soffice a second time, procured a release in proper form andpresented it to the hostess, Delores Czarnik, who is author-ized to accept such documents on behalf of the manage-ment. Erbert complained to Local 705 about her treatmentin being switched to a location in the backroom. It appearsthatMyra Wolfgang, secretary of Local 705, contactedFurtney about this matter. When no adjustment was forth-coming, Erbert herself spoke with Furtney. Furtney's replyto Erbert's direct complaint was that he had planned to keepher in the backroom for only a day, but that when the unionagent intervened, "well, let her get your section back foryou." After the filing of the charge in the instant case,Erbert was ultimately reassigned to her original location,but not until after working several weeks at a less desirable,and according to her, a financially less rewarding locationOn August 23, Robert G. Corrigan, business manager ofthe Detroit Joint Board, sent a standard letter to the Re-spondent by registered mail seeking to open negotiationsleading to a new contract On October 3, 1973, Corrigansent a second letter to this effect On October 5, AttorneyKovaleski replied in writing to Corrigan's letter, noting hisappearance on behalf of the Respondent and refusing tobargain with the Union. Kovaleski stated in his letter toCorrigan that "we have a good faith doubt as to your actual-ly representing the majority of our employees As you knowthe National Labor Relations Board has recently decidedthat the pending decertification petition will he held inabeyance pending notice posting at Mr. F's. When the post-ing period expires, the R.D will accordingly be proceededand the election will be held If you are victorious in thiselection, we will be more than happy to sit down and beginnegotiations on a new contract " At or about this sameperiod of time, Kovaleski had a telephone conversation withGlime in which Kovaleski told Glime that the Respondentfound itself in a dilemma as to whether it should await theresults of a decertification electionDuring this conversa-Local 705 Estimates ranged from 25 to 35 Furtney testified that there arecurrently about 45 employees in the overall unit465tion Glime told Kovaleski that the petition was supportedby more than 50 percent of the employees in the bargainingunitThe Union's response in this situation was to file theamended charge herein on October 9. On Octover 30, theRegional Director dismissed the pending RD petition, stat-ing that it appeared that, because of the issuance of theinstant complaint, no question concerning representationexisted.On November 2. 1973, Respondent held a morning meet-ing of its employees which was attended on behalf of man-agement by Thomas Furtney and Kovaleski. During thecourse of the meeting, Kovaleski addressed the assembledemployees for a period of 15 or 20 minutes Kovaleski in-formed the group that there would be a hearing before theNLRB and that many of the employees would be subpe-naed to testify. He further stated that they did not have tohonor the subpenas, and that it was up to them whether ornot they went to the hearing. Kovaleski read to them anexcerpt from a Michigan statute (which was later posted onthe bulletin board) to the effect that, while employees wereentitled to strike and to picket, they could not legally picketin such a manner as to block the driveways leading to therestaurant parking lot. Kovaleski further stated that he hadbeen in contact with the Sterling Heights Township policechief and informed the employees that any one who mightpicket in contravention to the state statute would be prose-cuted. He also stated that, while employees might lawfullypicket, their placards could not bear legends which werelibelous toward Mr F's.The Board hearing in this case commenced on Wednes-day, December 5. On the preceding Friday, Furtney toldthe hostess, Delores Czarnik, to call a meeting of employeesfor the following Monday afternoon. Czarnik posted a no-tice on the employee bulletin board which read- "All girls.Union meeting. Monday 2:00, Dec. 3." The meeting washeld in the backroom of the restaurant. On Monday, Furt-ney individually asked some employees to be present at themeeting. Kovaleski was present at the meeting place, sittingat a table. No formal business or discussion was conducted.The meeting was rather an assembling of employees in oneplace to permit Kovaleski to interview them. Kovaleski pro-ceeded to interview employees individually. He sat at alocation within the room which would normally not permitother employees to listen to the discussion, although thereis evidence that some employees heard snatches of conver-sations between Kovaleski and other employees. Those notbeing interviewed sat and waited their turn. Furtney waspersonally present in the room during the interviews.The interviews were brief. As Kovaleski did not take thestand, evidence concerning the substance of the interviewscomes exclusively from the waitresses who testified. Kovale-ski asked each waitress who testified whether she had beensubpenaed to testify at the hearing on the following Wed-nesday. Some replied in the affirmative and some replied inthe negative. Kovaleski told some of the waitresses that thepurpose of asking whether employees had been subpenaedwas to permit the restaurant management to prepare aworking schedule of waitresses on Wednesday. To others,he made no such statement.10 There is no evidence that10One waitress, Mildred Tallman. had, previousto the meeting, told Fort- 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDKovaleski told any employee that there would be no reprisaltaken against her for answering his questions, nor is thereany evidence that Kovaleski told any employee that she wasfree to answer his questions or not as she might chooseKovaleski asked Mildred Tallman whether she received asubpena and whether she was going to go to the hearing. Healso asked her if she had signed a decertification petition.Kovaleski asked employees, Phyllis Wlyrwicz, Sandra Kir-chen, Toni Herman, and Mary Feil i whether they hadsigned a decertification petition. He also asked Toni Her-man if she was going to attend the hearing in response tothe subpena she had received from the Board.C. Analysis and Discussion1.The violations of Section 8(a)(1) of the ActaThe acts of attorney misconductAs Congress had never invested the Board or its examin-ers with contempt powers, a notion occasionallyarises inthe minds of some that subpenas issued by this Agency tocompel the attendance of witnesses at formal hearings donot impose upon the recipient an obligation to comply,unless and until the subpena is enforced by an order issuedby a United States district fudge. The Board long ago laidthis notion to rest inWinn-Dixie Stores, Inc,128 NLRB574, when it issued an admonition not to confuse the legalobligation to honor a Board subpena with the procedurespelled out by Congress for enforcing that obligation.Hence, when an employer informs an employee that he doesnot have to comply with a Board subpoena, or when it tellshim that he is free to suit himself in deciding whether to goor not to go to a Board hearing in response to the commandsof a subpoena, such statements constitute unlawful interfer-ence with Section 7 rights and are a violation of Section8(a)(l) of the Act,Amalgamated Clothing Workers, AFL-CIO v. N.L R.B [Block-Southland Sportswear, Inc.,]420F.2d 1296 (C.A.D.C., 1969). When an attorney who practic-es before the Board makes such a statement to employeesin the presence of and on behalf of an employer, such con-duct constitutes a violation of Section 8(a)(l) and is alsounprofessional conduct. In this case, Kovaleski appeared ata meeting of the Respondent's employees on November 2,was introduced to them by Respondent's manager, andspoke to the assembled group on the Respondent's behalf.Every witness who testified on this point, including witness-es called by the Respondent, recited that Kovaleski toldthem that they would (or might) receive subpenas from theBoard and that it was up to them whether or not theyattended the hearing in response to the subpenas. By thisstatementon the part of Kovaleski, Respondent violatedSection 8(a)(I) of the Act.InJohnnie's Poultry Co.,146 NLRB 770, the Board dis-cussed at some length the competing requirements of theobservance by attorneys of the rights of employees guaran-teed by Section 7 of the Act, and thenecessitiesimposed byne' that she was going to attend the Board hearingtMary Feil normally works the evening shiftMost of the waitressesnamed above regularly work a luncheon shiftlitigation of adequately preparing a client's case for trial.The Board concluded that an employer's attorney mightproperly interview his client's employees in preparation fortrial if the interviews were conducted in an atmospheie freeof union animus, if the interviewed employees were in-formed of the purpose of the interview and were given assur-ances that they would be free of reprisal for answeringquestions put to them; if they were informed that they didnot have to answer any questions at all; and if the substanceof the questions did not probe into the private views andsentiments of the employees respecting unionization. WhenKovaleski interviewed Mr. F's waitresses on December 3,his actions fell short of the Board's requirements in almostevery particular Prior to this occasion, Kovaleski had, asnoted above, already violated Section 8(a)(I) of the Act inplain view of the entire bargaining unit by suggesting toemployees that they did not have to honor Board subpenas.The question he posed to employees during the December3 interrogation did not relate to events and transactionsdrawn into scrutiny by the outstanding complaint, andabout which the employees might be expected to give evi-dence. His questions related in large part to whether or notthe employees had received subpenas. The pretext stated byKovaleski to some, though not all, of the waitresses withwhom he spoke was that the employer wanted to find outwho had been subpenaed in order to be able to cover theirduty stations on the first day of the hearingWhile absenceof employees to attend a Board hearing is a legitimate con-cern of any employer, it is hardly a concern which need beadvanced through a general meeting and a series of inter-views conducted by its attorney, who has no responsibilityfor the scheduling of waitresses. Kovaleski's responsibilitywas to prepare for trial, not to prepare for Wednesday lun-cheon customers. It is plain from this consideration, as wellas from the nature of his questions and his earlier statementof November 2, that what Kovaleski was really probing intowas how many employees were going to take him up on hisprevious invitation not to honor Board subpenas, as well asusing this occasion to remind employees obliquely of hisearlier suggestion. To ascertainMildred Tallman's pros-pective whereabouts on the following Wednesday, it wasnot necessary for Kovaleski to ask her if she had beensubpenaed. She had already told Furtney that she was goingto the hearing. Mary Feil normally worked evenings, so herappearance at the hearing during the day could hardly dis-rupt the employer's work scheduling. Kovaleski not onlyasked Dorothy Hostedler and Mildred Tallman if they weresubpenaed but also asked them whether they were going tothe hearing.In the course of his relatively brief interviews, Kovaleskifailed to tell any of the employees who testified that theywere free not to answer his questions He also asked someemployees whether or not they had signed one or moredecertification petitions, the answers to which would openlyreflect their prounion or antiunion sentiments. In light ofthese acts and omissions, it is clear that the interviews ofprospective witnesses which Kovaleski conducted on De-cember 3 violated Section 8(a)(l) of the Act. I so find andconclude.Tamper, Inc,207 NLRB No. 142. MR F'S BEEF AND BOURBON467b Furtney's statementsto employeesthat she had no union activities.Accordingly,it cannot beAs noted before, there is credited evidence that, at anemployee meeting on June 6, Restaurant Manager ThomasFurtney told employees that, if the Union remained as thebargaining agent for restaurant employees, he would cut thenumber of tables assigned to each waitress (thereby reduc-ing their opportunities for earning tips), and would elimi-nate the assistance provided to them by busboys (therebymaking their chores more onerous) He threatened thatwaitresses would have to stand inspection, that he wouldeliminate the existing practice of permitting them to havetips when serving banquets and parties of 10 or more cus-tomers, and that their hours and work stations would beshifted. He also said he would strictly limit the selection offree noon meals made available to luncheon-shift waitressespursuant to the contract On the other hand, Furtney prom-ised to institute Blue Cross and a cost-free program of den-tal insurance if the employees removed the Union as thebargaining agent. These threats and promises of benefitsconstitute violations of Section 8(a)(1) of the Act, and I sofind and conclude. It is undenied on the record that, in Juneor July 1973, Furtney told waitress Sharon Bloink that shehad better sign a decertification petition then being circulat-ed "or else " I find that this statement constitutes a violationof Section 8(a)(1) of the Act2.Theviolations alleged respecting Evelyn ErbertFor a long time, the Respondent has sought to prevent theabuse of sick excuses by waitresses whose lightly taken orlast-minute decisions to be absent forillnesswould sudden-ly leave him short-handed. It had been a standing policythat any waitress who is ill must, upon returning to work,present either to Furtney or one of his designees a releasefrom a doctor, indicating not only why the employee wasabsent but also that she is now physically fit to return towork. It is equally clear from the record that the enforce-ment of this rule has been sporadic and haphazard Someemployees have presented sick excuses or releases uponreturning from an illness and some have not; the employerhas requested such documentation from waitresses on someoccasions and sometimes it has not. The complaint allegesthe enforcement of this rule against Evelyn Erbert on Au-gust 20 on a disparate and discriminatory basis. In my esti-mation, the evidence on this point is confused and unclear,and falls short of making out a violation.After Evelyn Erbert failed to report to work on two occa-sionsin 2 successive months because of car breakdowns,Furtney transferred her from a more desirable station whereshe had been working for a number of years to the back-room of the restaurant She places the time of the transferon a Friday sometime in mid-July, immediately followingher second absence for car trouble. From Erbert's own testi-mony, it appears that theinitialrelocation was occasionedby her second absence and her refusal, on the occasion ofthe second breakdown, to accept Furtney's suggestion thathe send someone to pick her up and bring her to work.There is no evidence that, before this time, Erbert had ex-hibited any prounionsentimentsor had engaged in anynoticeable union activity. Indeed, she stated on the standsaid that the initial transfer of duty stations was discrimina-torilymotivated or was an attempt on the part of the Re-spondent to take reprisal against Erbert for engaging inunion activities.Rather,it appears from her own testimonythat the Respondent'sinitialactionwas prompted byFurtney's irritation at her repeated failure to show up forworkFrom Erbert'sstream-of-consciousness recitation ofevents, it appears that, while she was working as a waitressin this less desirable duty station,she also missed a Saturdayevening assignment because she was suffering with diar-rhea.Whenshe returned to work the following Monday,Furtney requiredher topresent a doctor's excuse. She leftwork,went to the doctor's office, obtained an excuse, andpresented it onTuesday whenshe reportedto work. Theexcuse said that she had stomach flu.Furtney said that theexcuse was inadequate because it was not an actual medicalrelease to returnto work.Erbert became angry, but, at thesuggestion of another employee, returned to the doctor'soffice and obtained a release in proper form which shepresented to the Respondent Her second effort at obtaininga release apparently satisfied his requirements,and she re-sumed working.Again,there is no evidence that the strictapplication to Erbert of the sick release requirement on thisoccasion was prompted by union considerations.The tim-ing of this situation suggests rather that Furtney was againdispleasedby Erbert's repeated,though perhaps excusable,absenteeism,and that he was taking a disciplinary measureaimed at encouraging more regular attendance on her part.Moreover,Furtney canhardly be faultedfor requiring thata food handler who was absent from work because of stom-ach flu obtain actual clearance from a physician beforepermitting her to resume her duties.At some point in time shortly after being transferred tothe backroom,Erbert lodged a grievance with the Union.Erbert's recollection is that she did not go to the Union untilafter being required to go home to get a sick excuse. Inresponse to her complaint,MyraWolfgang, a union officer,went to Mr. F's to speakwith Furtneyfor the purpose ofpressing the grievance.About 10days after Erbert's initialtransfer-at a point in time when she was contemplating asecond complaint to the Union-Erbert spoke directly withFurtney. It was then thatFurtneytold her that he hadplanned to keep her in the backroomfor only a day, but,in effect, he had changed his mind and decided to keep herlonger at this station after she had sought the interventionof the UnionHis reported statement to this effect is unde-nied. Erbert was eventually restored to her original dutystation after the filing of the first charge in this case.Howev-er, this adjustment did not result in a settlement agreementwhich was formally approvedby theRegional Director.Accordingly,this aspect of the complaint is governed by therule that the discontinuance of an unfair labor practice is nodefense to the prosecution of a complaint or the issuance ofa remedial orderSouthernTours, Inc,167NLRB 364(1967);Interstate EquipmentCo. Inc,d/b/a Allen Motors,172 NLRB 1320, 179 NLRB622 (1969);N L.R.Bv.ClintonE Hobbs Company,132 F.2d 249 (C.A. 1, 1942),N.L R B.vDraper Corporation,159 F.2d 294 (C.A 1, 1947).In light of the foregoing evidence, I conclude that the 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent did not violate Section 8(a)(1) of the Act, asalleged in the complaint, by disparately and discriminatori-ly applying to Evelyn Erbert a company rule or policy re-garding the production of medical releases, so I willrecommend that this portion of the complaint be dismissed.While the Respondent did not initially transfer Erbert to aless desirable and less remunerative location for union-re-lated considerations,it is clear from Furtney's admissionthat he extended the period of Erbert's relocation from herregular and more desirable station in reprisal for her actionin seeking union assistance to redress her initial grievance.Accordingly, I find and conclude that the extension of hertransfer violated Section 8(a)(1) and(3) of the Act.3.Employer's refusal to bargain at the end of the con-tract termSince its decisioninCelanese Corporation of America,95NLRB 644,the Board has held in a consistent line of casesthat a long-standing contractual relationship between anemployer and a collective-bargaining agent gives rise to apresumption of continued majority status on the part of theUnion, even after the end of the certification year or theexpiration of the term of a collective-bargaining agreement.Laystrom Manufacturing Co,151NLRB 1482 (1965);Ter-rellMachine Company,173 NLRB 1480 (1960) enf. 427 F 2d1088 (C.A. 4, 1970) cert. denied 398 U.S. 929 (1970),Davis& Hemphill, Inc,177 NLRB 282 (1969);Barrington Plazaand Tragniew,185 NLRB 962 (1970);Emerson Manufactur-ing Company, Inc.,200 NLRB 148 (1972). To avoid an obli-gation to bargain in such a circumstance,an employer mustbe able to establish that he had a good-faith doubt of theUnion's continued support status. This doubt must be rea-sonably based and factually supported, and may not beasserted in the context of employer unfair labor practicesaimed at causing employee disaffection from the UnionKing Radio Corporation,208 NLRB 578 (1974);HarpethSteel, Inc.,208 NLRB 545 (1974). The filing by employeesof a decertification petition does not, in and of itself, pro-vide an employer with a sufficient factual basis for avoidinga bargaining obligation based upon the assertion of a good-faithdoubt.Southwest Chevrolet Corp,194NLRB 975(1972);Dayton Town and Country Furniture Shop, Inc.,172NLRB 955 (1968);Universal Gear Service Corporation,157NLRB 1169, enfd. 394 F.2d 396 (C.A. 6, 1968);Allied Indus-trialWorkers, Local 289 v. N L. R. B,476 F.2d 868 (C.A.D.C., 1973).In some circumstances, the filingof a decertifica-tion petition,coupled with evidence that the petition issupported by over 50 percent of the employees in the bar-gaining unit, has been held to provide an employer with areasonable basis upon which to predicate a good-faithdoubt of an incumbent union's continued majority status.GAF Corporation,195 NLRB 169 (1972);Newhouse Broad-castingCorporation,d/b/aWA PI-TV,197NLRB 885(1972).However, as with any other factual circumstance,such a contention will not be honored even in the face ofa decertification petition supported by a majority of em-ployees in the bargaining unit, if at the same time'the em-ployer is attempting unlawfully to use its influence to causeemployees to repudiate the union.Boren Clay'ProductsCompany,174 NLRB 895 (1969), enfd. 419 F 2d 387 (C.A.4, 1970),Fremont Newspapers, Inc,179 NLRB 390 (1969);Firestone Synthetic Rubber and Latex Company,173 NLRB1179 (1969),Texas Electric Coop., Inc,197NLRB 10(1972);The Rogers Manufacturing Company,197NLRB1264 (1972).Since no briefs or oral arguments were presented in thiscase,we are left to speculate as to the basis for, theRespondent's assertion of a good-faith doubt of the Union'scontinued majority status in October 1973, and thereafter.Also left to conjecture is the meaning and effect whichshould be attached to record evidence which might fairlydetract from the Respondent's assertion of good faith. Theslips signed by 36 employees in July and filed with theBoard on August 9 in support of the decertification petitionstate, as to each signatory, that he or she asserts "that theHotel and Restaurant Employees and Bartenders Interna-tionalUnion, AFL-CIO, the certified or currently recog-nized bargaining representative for the waitresses,cooks,bartenders, busboys, and restaurant employees of Mr. F'sBeef and Bourbon,Warren,Michigan,is no longer the rep-resentative designated or selected for the purpose of collec-tive bargaining by the majority of the employees in saidbargaining unit." The assertion of fact as to the feeling ofthemajority of the employees makes no mention of thesigner's own personal feeling in the matter.It is undeniedthat most of the waitresses were still dues-paying membersin good standing of Local 705 until the conclusion of thecontract term on November 1. The record is silent as to thedues-paying status of employees within the jurisdiction oftwo locals who comprise the balance of the bargaining unit.There is no evidence that waitresses or any other employeessought to withdraw their membership during the contract.To the contrary, there is evidence that the Local 705 soughtto enforce the union-security provisions of the outstandingcontract,and that it made known its intentions in this re-gard to the entire membership who where employed at Mr.F'sRegardless of these considerations, it is clear from theprecedents cited above that the signing of authorizationslips for decertification in mid-July and their presentationto the Board in August in support of a decertification peti-,tion are wholly insufficient to form the basis of a good-faith'doubt on the part of this Respondent of the Union's contin-ued majority status. The circulation of these slips was ac-complished in the context of .egregious unfair laborpractices on the part of this employer aimed specifically ateliminating from its establishment an organization which itpublicly proclaimed to. be, made up of "pimps or paupers "While the Respondent may not have initiated or sponsoredthe decertification effort in a technical sense, Furtney lent-the full weight of his influence to the efforts of two employ-ees who were circulating the authorization slips. In his state-ments at the June 6 meeting,recounted above,Furtneypromised numerous benefits to employees to reward themfor getting rid of the Union,and threatened various kindsof punishment and unpleasantries if they did not.His state-ment to Bloink that she had better sign the petition "or else"lent further impetus to the decertification movement. Asthere is no other basis in this record upon which the Respon-dent, as of October 5 and thereafter could have predicateda good-faith doubt of the Union's majority status, I con- . MR F'S BEEFAND BOURBONdude that it had none.Ifurther conclude that the Union'spresumed majority status as an incumbent bargainingagent,functioning with the support of a union-shop con-tract,constitutes a sufficient basis upon which to establisha continued bargaining obligationAccordingly,when, onOctober 5,Kovaleski informedCorriganthat the Respon-dent would not bargain with him respecting a new contract,the Respondent violated Section 8(a)(5) oftheAct. Theviolation continues to date.On the basis of the foregoing findings of fact,and uponthe entire record herein considered as a whole, I make thefollowing:CONCLUSIONS OF LAW1.Respondent Richard R. Furtney and NaomiFurtney,co-partners d/b/a Mr.F's Beef and Bourbon, is an employ-er engaged in commerce and in operations affecting com-merce,within the meaning of Section 2(2), (6), and(7) of theAct.2.Detroit Local Joint Executive Board,Hotel and Res-taurant Employees and Bartenders International Union,AFL-CIO,is a labor organization within the meaning ofSection2(5) of the Act.3.All restaurant employees,including waitresses, cooks,bartenders, and busboys,who are employed by the Respon-dent at its Sterling Heights, Michigan,restaurant,and ex-cluding supervisors as defined in the Act, constitute a unitappropriate for collective bargaining within the meaning ofSection 9(b) of the Act.4.At alltimes material herein,the Detroit Local JointExecutive Board,Hotel and Restaurant Employees andBartenders International Union,AFL-CIO,has been theexclusive representative of all employees in the unit foundappropriate in Conclusionof Law 3,for purposes of collec-tive bargaining,within the meaning of Section 9(a) of theAct.5.By refusing to recognize and to bargain collectively ingood faith with the Detroit Local Joint Executive Board,Hotel and Restaurant Employees and Bartenders Interna-tional Union,AFL-CIO,as the duly designated collective-bargaining representative of its employees in the bargainingunit found appropriate in Conclusion of Law 3 herein, theRespondent violated Section 8(a)(5) ofthe Act.6.By discriminatorily extending a disciplinary transferof employee Evelyn Erbert to a less desirable and less re-munerative station because she had requested the Unionherein to represent her in pressing a grievance,the Respon-dent violated Section 8(a)(3) of the Act.7.By the aforementioned acts and conduct;by tellingemployees thattheydid not have to appear at a Boardhearing in response to a Board subpena;by interrogatingemployees as to whether they received Board subpenas andwhether they had signed decertification authorizations; bythreateningemployeeswith restrictedmeal selection,change of work location and duty hours, loss of tips forserving banquets and large parties, reduction of the numberof tables served causing a loss of prospective tips, and elimi-nation of the assistance of busboys,by promising to insti-tute programs of medical and dental insurance benefits;and bytelling an employee to sign a decertification petition469"or else," in order to induce or persuade employees to takeaction to remove the Union as the collective-bargainingrepresentative in the unit found appropriate in Conclusionof Law No. 3, the Respondent herein violated Section8(a)(1) of the Act.8.The aforementioned unfair labor practices have aclose, intimate, and substantial effect on the free flow ofcommerce within the meaning of Sections 2(6) and (7) of theActREMEDYHaving found that the Respondent herein has engaged inunfair labor practices, I will recommend that it be requiredto cease and desist therefrom and to take certain affirmativeactions designed to effectuate the purposes and policies ofthe Act. The interference with the Section 7 rights of em-ployees by the Respondent was repeated over a long periodof time and struck deeply at the root of the whole collective-bargaining relationship. It also seriously interfered with theadministration of the Act. Accordingly, I will recommendthat the Board issue a broad order prohibiting all conductin violation of Section 8(a)(1) of the Act. I will recommendthat discriminatee Evelyn Erbert be made whole for the lossof tips and any other remuneration during the period inwhich her transfer was extended for discriminatoryreasons,together with interest thereon computed at 6 percent perannum. I will further recommend that the Respondent berequired to recognize and bargain with the Detroit JointBoard as the collective-bargaining representative of its em-ployees in the unit found appropriate herein.Upon the basis of the foregoing findings of fact and con-clusions of law, and upon the entire record considered as awhole, and pursuant to Section 10(c) of the Act, I make thefollowing recommended: 12ORDERRespondent Richard T. Furtney and Naomi Furtney, co-partners doing business as Mr. F's Beef and Bourbon, andits attorneys,,agents, successors,and assigns,shall:1.Cease and desist from:(a)Threatening employees with reprisals in order to in-duce them to abandon their support for a union.(b) Promising benefits to employees in order to inducethem to abandon their support for a union.(c)Telling employees that they do not have to honorBoard subpenas.(d) Interrogating employees as to whethertheyhave re-ceived Board subpenas and whether they have signed decer-tification authorizations.(e)Discouraging membership in the Detroit Local JointExecutive Board,Hotel and Restaurant Employees andBartenders International Union,AFL-CIO,any labor orga-12 In the event no exceptions are filed as provided by Sec 10246 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec 102 48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes 470DECISIONSOF NATIONALLABOR RELATIONS BOARDnization affiliated with the said Detroit Local Joint Execu-tive Board,or any other labor organization,by discrimina-tion in the hire or tenure of employment or any term orcondition of employment of any employee,except as suchmay be lawfully affectedby anagreement containing aunion security clause as a condition of employment as au-thorized in Section 8(a)(3) of the Act.(f)Refusing to recognize and to bargain,upon request,with the DetroitLocalJoint Executive Board,Hotel andRestaurantEmployees and Bartenders InternationalUnion,AFL-CIO,as the collective-bargaining representa-tive of its restaurant employees,including waitresses, bar-tenders,cooks, andbusboys, employed by theRespondentat its Sterling Heights, Michigan,restaurant,excluding su-pervisors as defined inthe Act.(g)By any means or in any manner interfering with,restraining or coercing employees in the exercise of rightsguaranteedto them bySection7 of the Act.2.Takethe following affirmative action designed to ef-fectuate the purposes and policiesof the Act:(a)Make whole Evelyn Erbert, in the manner set forth inthe section hereof entitled"Remedy," for any loss of earn-ings suffered by reason of the discriminatory extension ofher transfer from her regular duty station to another dutystation.(b)Recognize and, upon request,bargaincollectivelywith Detroit Local Joint Executive Board,Hotel and Res-taurant Employees and Bartenders International Union,AFL-CIO,as the collective-bargaining representative of itsrestaurant employees,includingwaitresses,bartenders,cooks, andbusboys, employedby the Respondent at itsSterling Heights,Michigan,restaurant,excluding supervi-sors as definedin the Act.(c)Preserve and, upon request, make available to theBoard or its agents for examination and copying all recordsnecessary to analyze and compute the amount of reimburse-ment to employees,ifany,which may be due under theterms of this Order(d) Post at its Sterling Heights, Michigan,restaurant,copies of the attached notice marked"Appendix" 13 Copiesof said notice,on forms providedby theRegional Directorfor Region 7, after being duly signedby theRespondent'sauthorized representative,shall be posted by it immedi-ately upon receipt thereof,and be maintained by it for aperiod of 60 consecutive days thereafter,in conspicuousplaces, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by theRespondent to insure that said notices are not altered, de-faced,or covered by any other material.(e)Notify the Regional Director for Region 7, in writing,within 20 days from the receipt of the Decision what stepsithas taken to comply herewithInsofar as the complaint alleges matters not specificallyfound herein,the complaint is hereby dismissed.13 In the event the Board'sOrder is enforced by a Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National LaborRelations Board" shall be changed to read "PostedPursuant to a Judgmentof the United States Court of Appeals Enforcing anOrder of the National LaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentWe are posting this notice to comply with the recommendedorder issued by an Administrative Law Judge. The recom-mended Order was issued after a hearing in which we werefound to have violated certain provisions of the NationalLabor Relations Act.WE WILL NOT threaten employees or promise benefitsto employees to induce them to abandon their supportforDetroit Local Joint Board, Hotel and Restaurantand Bartenders International Union, AFL-CIO, orany other labor organization.WE WILL NOT advise employees that they are free todisregard subpenas issued by the National Labor Re-lations Board.WE WILL NOT interrogate employees concerningwhether they have received subpenas from the Nation-al LaborRelationsBoard or whether they have signedauthorization cards for a decertification election.WE WILL NOT by any means or in any manner inter-fere with,restrain, or coerce employees in theexerciseof rights guaranteed to them by Section 7 of the Na-tional Labor Relations Act.WE WILL pay to Evelyn Erbert any money she mayhave lost by virtue of a discriminatory extension of atransfer to a less desirable station, with interest there-on at 6 percent per annum.WE WILL, upon request, bargain collectively with De-troitLocal Joint Board, Hotel and Restaurant andBartenders InternationalUnion, AFL-CIO, as thecollective-bargaining representative of all of our res-taurant employees,including waitresses,cooks, bar-tenders, and busboys, and excluding supervisors as de-fined in the National Labor Relations Act.MR F'sBEEF AND BOURBON(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, 500 Book Building, 1249 Washing-tonBoulevard,Detroit,Michigan 48226, Telephone313-226-3200.